Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 5, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and two counts of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could find accessorial liability.
*335On the basis of the existing record, we conclude that defendant received effective assistance of counsel (People v Baldi, 54 NY2d 137). Concur—Murphy, P. J., Wallach, Nardelli, Tom and Colabella, JJ.